IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Stacy R. Savage,                   :
                   Petitioner      :
                                   :
      v.                           :
                                   :
Jennifer R. Storm, Victim Advocate :
And Pennsylvania Board of          :
Probation and Parole,              :      No. 467 M.D. 2019
                   Respondents     :


                                  ORDER

      AND NOW, this 19th day of March, 2021, IT IS HEREBY ORDERED that
the above-captioned opinion filed January 11, 2021, shall be designated OPINION
rather than MEMORANDUM OPINION and it shall be reported.



                              _____________________________________
                              CHRISTINE FIZZANO CANNON, Judge